     Case 2:13-cr-00438-CJC Document 68 Filed 08/07/20 Page 1 of 2 Page ID #:463



 1
 2
 3
 4
 5

 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case Nos. 2:13-cr-00438
                                                                    2:13-cr-00613
12                          Plainriff,                               ~:~n ,.r nn~i ~

13
                             v.                           ORDER OF DETENTION AFTER
14                                                        HEARING [Fed. R. Crim. P. 32.1(a)(6);18
                                                          U.S.C. § 3143(a)]
     DANIEL WARREN GAUDIO,
15

16                          Defendant.

17
18          The defendant having been arrested in this District pursuant to a warrant issued by
19   the United States District Court for the Central District of California for alleged violations
20   ofthe terms and conditions ofsupervision; and
21          The Court having conducted a detention hearing pursuant to Federal Rule of
22   Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

23          The Court finds that:
24      A.(X) The defendant has not met defendant's burden of establishing by clear and

25          convincing evidence that he is not likely to flee ifreleased under 18 U.S.C. § 3142(b)
26          or (c). This finding is based on: nature ofcurrent allegations. substantial criminal history.

27          including violent felonies and an escape conviction

28          and
        Case 2:13-cr-00438-CJC Document 68 Filed 08/07/20 Page 2 of 2 Page ID #:464



  1
 2      B. (X)The defendant has not met defendant's burden of establishing by clear and

 3         convincing evidence that he is not likely to pose a danger to the safety of any other
 4         person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is

 ~~        based on: nature ofcurrent allegations, substantial criminal histor-Y including violentfelonies and

 6         an escape conviction

 7            IT THEREFORE IS ORDERED that the defendant be detained pending further
 8      revocarion proceedings.
 9
10      Dated: ~V~.~.~~
11

12
13
14

15
IC.~
17
18
19 ',
20

21
22

23
24
25
26
27

28

                                                         2
